PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
Patent No. 11,134,967
Issue Date: October 05, 2021
Application No. 15/964,593
Filed: April 27, 2018
Attorney Docket Number: 10393-RA2
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:
:
:



This is a decision on the request for refund filed August 31, 2021.  

The request for refund is Granted.

Applicant files the above request for refund, regarding the duplicate charge ($1,050.00) for a Petition to Revive filed on August 12, 2021 and e-Petition to Revive filed and auto granted August 31, 2021. 

A review of the Office records for the above-identified application indicates that an e-petition for revival under 37 CFR 1.137(a) was filed electronically and auto-granted on November 13, 2019.  Therefore, the petition fee ($1,050.00), submitted August 12, 2021, has been refunded to applicant’s credit account on October 28, 2021.



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions